Exhibit 4.1 Boston Therapeutics Inc. 303 East Wacker Drive, Suite 1040 Chicago, Illinois 60601 October 23, 2015 CJY Holdings Limited 12 Repulse Bay Road Repulse Bay, Hong Kong Re: Securities Purchase Agreement dated September 24, 2015 (the “SPA”) by and between Boston Therapeutics Inc. and CJY Holdings Limited Gentlemen: Reference is hereby made to the SPA.By executing this letter, the undersigned investor agrees that the offering amount shall be increased from $750,000 to $1,050,000.Accordingly, it is hereby agreed to by the parties that Section 1(d) of the Agreement shall be amended and restated to state the following: "d.Subsequent Financing.The Note is intendedto provide necessary bridge financing to the Company prior to an anticipated financing in the near future of an amount up to $1,050,000 which is expected to be structured as convertible preferred stock (the "Preferred Financing").Upon the closing of the Preferred Financing, the Note shall automatically convert into the Preferred Financing." We kindly request that you execute this letter below indicating that you agree with the above amendment. Sincerely, Boston Therapeutics Inc. By: /s/David Platt Name: David Platt Title: CEO and Director AGREED AND ACKNOWLEDGED: CJY Holdings Limited By: /s/Cheng Chi Him Name: Cheng Chi Him Title:
